Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed January 31, 2022.  At this point claims 1, 3-10, 12-19 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1, 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker in view of Pack in view of Oliver and further in view of Tan. (U. S. Patent Publication 20140081685m referred to as Thacker; U. S. Patent Publication 20150135198, referred to as Pack; U. S. Patent Publication 20110258199, referred to as Oliver; U. S. Patent Publication 20120143819, referred to as Tan)

Claim 1
Thacker discloses a method for determining relevant priming data for a customer relationship management (CRM) application and providing the relevant priming data to the CRM application, comprising: receiving input parameters associated with a user system and with a particular user of the user system, wherein the input parameters comprise: CRM information accessed from a CRM system, wherein the CRM information comprises records for any type of object, wherein each record has an object type; and user goal information associated with a goal that the particular user. (Thacker, 0295; At block 1612, task information associated with each task object from the one or more task management data sources is received, as generally described at block 1512 of the method 1500. Task objects and task information associated with each of the task objects may be pulled from the one or more task management data sources and subsequently aggregated. The task information associated with each task object may include one or more metadata fields, such as ID, name, status, and source. Other metadata fields can include start date, due date, assignee, assignor, related records, tags, description, privacy, budgets, goals, approval requests, priorities, reminders, and comments.) of the user system is working on over a period of time, wherein the user Thacker, 0264; A task can refer to any activity that needs to be accomplished. In some implementations, a task can include a description of the activity to be accomplished, an entity responsible for accomplishing the activity, a due date, and more.)
Thacker does not disclose expressly monitoring for occurrence of a priming trigger event; in response to the occurrence of the priming trigger event: predicting, based on the CRM information and the user goal information, relevant priming data that is predicted to be relevant to the particular user in view of the CRM information and the user goal information, wherein the relevant priming data comprises one or more CRM records each having an object type.
Pack discloses monitoring for occurrence of a priming trigger event (Pack, 0022-0023, 0054; ‘In some of the disclosed implementations, a "switchboard" is a component of a hybrid mobile app that provides event monitoring and queuing and is configurable based on server-side configurations, such as metadata APIs, organization administrator permissions, and other factors.’ And ‘At this point, Erica might tap a graphical object on a GUI of her device to request to navigate to a particular account record for the ACME Corporation. Alexa, an administrator, might have decided that the record view is best rendered by a web browser component of the hybrid mobile app. Thus, Alexa customized the hybrid mobile app accordingly.’ With ‘In some implementations, a first user or organization can make a rule that certain content is best rendered by the native component of a hybrid mobile app whereas a different user or organization can make a rule that the same content is best rendered by the web browser component of the hybrid mobile app. Additionally, a set of rules can be downloaded from a server, allowing for Pack, 0063, 0038-0039; The example of ‘By way of illustration, assume that an address changes for an account while a sales executive is on an airplane flight. Switchboard 216 can prime data characterizing the address change, that is, cache the data on a client device such that it becomes readily available upon loading the hybrid mobile app. Thus, Switchboard 216 enables data priming that helps to automatically synchronize data for the hybrid mobile app, even in an offline mode.’ And ‘The data can include general information, such as name, title, phone number, a photo, a biographical summary, and a status, e.g., text describing what the user is currently doing.’ With ‘The record can have a data structure defined by the database service (a standard object) or defined by a user (custom object). For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can include information describing an entire company, subsidiaries, or contacts at the company.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker and Pack before him before the effective filing date of the claimed invention, to modify Thacker to incorporate the ability to filter data for training purposes for specific outcomes of Pack. Given the advantage of having a model that has outcomes which are relevant, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Oliver discloses ranking, based on the CRM information and the user goal information, the relevant priming data according to an order of priority that indicates relative importance to the user (Oliver, 0039; As mentioned above, the post-filtering may be based on access privileges, personal account data, or other filter criterion, such as date, location, names, etc. However, the relevancy of the query results will be further improved by applying a ranking to criteria applied by the search engine to the indexes. EC: The query results are viewed as the input parameters cited above.) ordered from highest priority to the user to lowest priority to the user (Oliver, 0042; However, any one or more of these fields or other fields may be indexed into search for use as a search criterion to affect the ordering of results or to constrain the search result set. The values in the fields may be ordered from highest to lowest, first to last, or in some other way to boost the most desired results to be selected first.); pre-populating a cache with at least some of the relevant priming data ranked according to the order of priority. (Oliver, 0065; The caches can be recalculated at periodic intervals or after major data changes or both. In addition, particular user events might be used to invoke the calculation of a cache. The particular selected frequency can be adapted to suit different conditions and usage models. In a calculation of the cache, the system can populate a new database table with org, user, key prefix, value, and last update. These values can then be 
Thacker, Pack and Oliver do not disclose expressly loading the relevant priming data from the cache to a processor in response to another trigger event; and executing the CRM application at the processor to present the relevant priming data at a user interface of the user system in response to executing the CRM application.
Tan discloses loading the relevant priming data from the cache to a processor in response to another trigger event (Tan, 0038, fig 3; In an embodiment, each data object 210 type in the database system 203 can be associated with a trigger 209 in the field synchronizing service module 202. For example, a first trigger 209a can be associated with a first type of the first data object 210a and each of its records 212, and a second trigger 209b can be associated with a second type of the second data object 210b and each of its records 212.); and executing the CRM application at the processor to present the relevant priming data at a user interface of the user system in response to executing the CRM application. (Tan, 0043; According to an embodiment, the second trigger 209b can be associated with a type of the second object 210b. In a manner described above corresponding to the first trigger 209a, the second trigger 209b can determine the synchronize relationship 222 between the first field 214a and the second field 214b 

Claim 8
Thacker discloses wherein the CRM application is served to the user system by a cloud-based application platform. (Thacker, 0085; The cloud 204 is intended to refer to a data network or plurality of data networks, often including the Internet. Client machines located in the cloud 204 may communicate with the on-demand database service environment to access services provided by the on-demand database service environment.)

Claim 9
Thacker discloses retrieving the relevant priming data from storage that is configured to store data for the CRM application(Thacker, 0035; In some online social networks, users can access one or more information feeds, which include information updates presented as items or entries in the feed. …. The information updates can include various social network data from various sources and can be stored in an on-Thacker, 0061, 0079; ‘FIG. 1A shows a block diagram of an example of an environment 10 in which an on-demand database service can be used in accordance with some implementations. Environment 10 may include user systems 12, network 14, database system 16, processor system 17, application platform 18, network interface 20, tenant data storage 22, system data storage 24, program code 26, and process space 28. In other implementations, environment 10 may not have all of these components and/or may have other components instead of, or in addition to, those listed above.’ ….  ‘In certain implementations, user systems 12 (which may be client systems) communicate with application servers 100 to request and update system-level and tenant-level data from system 16 that may involve sending one or more queries to tenant data storage 22 and/or system data storage 24.’)

Claim 10
Thacker discloses a customer relationship management (CRM) system, comprising: at least one hardware-based processor system and processor-readable memory, wherein the processor-readable memory comprises processor-executable instructions encoded on a non-transient processor-readable media (Thacker, 0046, 0061; ‘Examples of computer-readable media include, but are not limited to, magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-Thacker, 0295; At block 1612, task information associated with each task object from the one or more task management data sources is received, as generally described at block 1512 of the method 1500. Task objects and task information associated with each of the task objects may be pulled from the one or more task management data sources and subsequently aggregated. The task information associated with each task object may include one or more metadata fields, such as ID, name, status, and source. Other metadata fields can include start date, due date, assignee, assignor, related records, tags, description, privacy, budgets, goals, approval requests, priorities, reminders, and comments.) of the user system is working on over a period of time, wherein the user goal information describes a targeted task to be accomplished over the period of time. (Thacker, 0264; A task can refer to any activity that needs to be accomplished. In some implementations, a task can include a description of the activity to be accomplished, an entity responsible for accomplishing the activity, a due date, and more.)

Pack discloses for determining relevant priming data for a CRM application and providing the relevant priming data to the CRM application, wherein the processor-executable instructions, when executed by the hardware-based processor system, are configurable to cause (Pack, 0063-0064;’ Thus, Switchboard 216 enables data priming that helps to automatically synchronize data for the hybrid mobile app, even in an offline mode.’ With ‘The computing events described above can relate to a wide variety of computing environments. In some implementations, a computing event might relate to applications and services for interacting with Customer Relationship Management ( CRM) records such as accounts, tasks, leads, contacts, contracts and opportunities. For example, when a user clicks or taps on a CRM record, a navigateToRecord event might be initiated.):… in response to the occurrence of a priming trigger event: predicting, based on the CRM information and the user goal information, relevant priming data that is predicted to be relevant to the particular user in view of the CRM information and the user goal information, wherein the relevant priming data comprises one or more CRM records each having an object type. (Pack, 0063, 0038-0039; The example of ‘By way Switchboard 216 can prime data characterizing the address change, that is, cache the data on a client device such that it becomes readily available upon loading the hybrid mobile app. Thus, Switchboard 216 enables data priming that helps to automatically synchronize data for the hybrid mobile app, even in an offline mode.’ And ‘The data can include general information, such as name, title, phone number, a photo, a biographical summary, and a status, e.g., text describing what the user is currently doing.’ With ‘The record can have a data structure defined by the database service (a standard object) or defined by a user (custom object). For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can include information describing an entire company, subsidiaries, or contacts at the company.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker and Pack before him before the effective filing date of the claimed invention, to modify Thacker to incorporate the ability to filter data for training purposes for specific outcomes of Pack. Given the advantage of having a model that has outcomes which are relevant, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker and Pack do not disclose expressly ranking, based on the CRM information and the user goal information input parameters the relevant priming data according to an order of priority that indicates relative importance to the user ordered from highest priority to the user to lowest priority to the user; pre-populating a cache with at least some of the relevant priming data ranked according to the order of priority.
Oliver, 0039; As mentioned above, the post-filtering may be based on access privileges, personal account data, or other filter criterion, such as date, location, names, etc. However, the relevancy of the query results will be further improved by applying a ranking to criteria applied by the search engine to the indexes. EC: The query results are viewed as the input parameters cited above.) the relevant priming data according to an order of priority that indicates relative importance to the user ordered from highest priority to the user to lowest priority to the user (Oliver, 0042; However, any one or more of these fields or other fields may be indexed into search for use as a search criterion to affect the ordering of results or to constrain the search result set. The values in the fields may be ordered from highest to lowest, first to last, or in some other way to boost the most desired results to be selected first.); pre-populating a cache with at least some of the relevant priming data ranked according to the order of priority. (Oliver, 0065; The caches can be recalculated at periodic intervals or after major data changes or both. In addition, particular user events might be used to invoke the calculation of a cache. The particular selected frequency can be adapted to suit different conditions and usage models. In a calculation of the cache, the system can populate a new database table with org, user, key prefix, value, and last update. These values can then be pushed into the cache.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack and Oliver before him before the effective filing date of the claimed invention, to modify Thacker and Pack to incorporate the ability to rank training data for desired outcomes and load said training data of Oliver. Given the advantage of not wasting training on data which has little effect 
Thacker, Pack and Oliver do not disclose expressly loading the relevant priming data from the cache in response to another trigger event; and executing the CRM application, wherein the relevant priming data is presented at a user interface of the user system upon execution of the CRM application.
Tan discloses loading the relevant priming data from the cache in response to another trigger event (Tan, 0038, fig 3; In an embodiment, each data object 210 type in the database system 203 can be associated with a trigger 209 in the field synchronizing service module 202. For example, a first trigger 209a can be associated with a first type of the first data object 210a and each of its records 212, and a second trigger 209b can be associated with a second type of the second data object 210b and each of its records 212.); and executing the CRM application, wherein the relevant priming data is presented at a user interface of the user system upon execution of the CRM application. (Tan, 0043; According to an embodiment, the second trigger 209b can be associated with a type of the second object 210b. In a manner described above corresponding to the first trigger 209a, the second trigger 209b can determine the synchronize relationship 222 between the first field 214a and the second field 214b based on the mapping table lookup, and then can update automatically the data in the first field 214a with updated data in the second field 214b.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver and Tan before him before the effective filing date of the claimed invention, to modify Thacker, Pack and Oliver to incorporate the ability to load different loads training data in response of a 

Claim 19
Thacker discloses a computing system, comprising: at least one hardware-based processor system and processor-readable memory, wherein the processor-readable memory comprises processor-executable instructions encoded on a non-transient processor-readable media (Thacker, 0046, 0061; ‘Examples of computer-readable media include, but are not limited to, magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-ROM disks; magneto-optical media; and hardware devices that are specially configured to store program instructions, such as read-only memory ("ROM") devices and random access memory ("RAM") devices.’ And ‘Environment 10 may include user systems 12, network 14, database system 16, processor system 17, application platform 18, network interface 20, tenant data storage 22, system data storage 24, program code 26, and process space 28.)…. receiving input parameters associated with a user system and with a particular user of the user system, wherein the input parameters comprise: user CRM information accessed from a CRM system, wherein the CRM information comprises records for any type of object, wherein each record has an object type: and user goal information associated with a goal that the particular user of (Thacker, 0295; At block 1612, task information associated with each task object from the one or more task management data sources is received, as generally described at block 1512 of the method 1500. Task objects and Thacker, 0264; A task can refer to any activity that needs to be accomplished. In some implementations, a task can include a description of the activity to be accomplished, an entity responsible for accomplishing the activity, a due date, and more.)
Thacker does not disclose expressly for determining relevant priming data for a customer relationship management (CRM) application and providing the relevant priming data to the CRM application, wherein the processor-executable instructions, when executed by the hardware-based processor system, are configurable to cause;…. in response to the occurrence of a priming trigger event: predicting, based on the CRM information and the user goal information, relevant priming data that is predicted to be relevant to the particular user in view of the CRM information and the user goal information, wherein the relevant priming data comprises one or more CRM records each having an object type.
Pack discloses for determining relevant priming data for a customer relationship management (CRM) application and providing the relevant priming data to the CRM application, wherein the processor-executable instructions, when executed by the Pack, 0063-0064;’ Thus, Switchboard 216 enables data priming that helps to automatically synchronize data for the hybrid mobile app, even in an offline mode.’ With ‘The computing events described above can relate to a wide variety of computing environments. In some implementations, a computing event might relate to applications and services for interacting with Customer Relationship Management ( CRM) records such as accounts, tasks, leads, contacts, contracts and opportunities. For example, when a user clicks or taps on a CRM record, a navigateToRecord event might be initiated.);…. in response to the occurrence of a priming trigger event: predicting, based on the CRM information and the user goal information, relevant priming data that is predicted to be relevant to the particular user in view of the CRM information and the user goal information, wherein the relevant priming data comprises one or more CRM records each having an object type. (Pack, 0063, 0038-0039; The example of ‘By way of illustration, assume that an address changes for an account while a sales executive is on an airplane flight. Switchboard 216 can prime data characterizing the address change, that is, cache the data on a client device such that it becomes readily available upon loading the hybrid mobile app. Thus, Switchboard 216 enables data priming that helps to automatically synchronize data for the hybrid mobile app, even in an offline mode.’ And ‘The data can include general information, such as name, title, phone number, a photo, a biographical summary, and a status, e.g., text describing what the user is currently doing.’ With ‘The record can have a data structure defined by the database service (a standard object) or defined by a user (custom object). For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can 
Thacker and Pack do not disclose expressly ranking, based on the CRM information and the user goal information, the relevant priming data according to an order of priority that indicates relative importance to the user ordered from highest priority to the user to lowest priority to the user; pre-populating a cache with at least some of the relevant priming data ranked according to the order of priority.
Oliver discloses ranking, based on the CRM information and the user goal information, the relevant priming data according to an order of priority that indicates relative importance to the user (Oliver, 0039; As mentioned above, the post-filtering may be based on access privileges, personal account data, or other filter criterion, such as date, location, names, etc. However, the relevancy of the query results will be further improved by applying a ranking to criteria applied by the search engine to the indexes. EC: The query results are viewed as the input parameters cited above.) ordered from highest priority to the user to lowest priority to the user (Oliver, 0042; However, any one or more of these fields or other fields may be indexed into search for use as a search criterion to affect the ordering of results or to constrain the search result set. The values in the fields may be ordered from highest to lowest, first to last, or in some other way to Oliver, 0065; The caches can be recalculated at periodic intervals or after major data changes or both. In addition, particular user events might be used to invoke the calculation of a cache. The particular selected frequency can be adapted to suit different conditions and usage models. In a calculation of the cache, the system can populate a new database table with org, user, key prefix, value, and last update. These values can then be pushed into the cache.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack and Oliver before him before the effective filing date of the claimed invention, to modify Thacker and Pack to incorporate the ability to rank training data for desired outcomes and load said training data of Oliver. Given the advantage of not wasting training on data which has little effect for efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker, Pack and Oliver do not disclose expressly loading the relevant priming data from the cache in response to another trigger event; and executing the CRM application, wherein the relevant priming data is presented at a user interface of the user system upon execution of the CRM application.
Tan discloses loading the relevant priming data from the cache in response to another trigger event (Tan, 0038, fig 3; In an embodiment, each data object 210 type in the database system 203 can be associated with a trigger 209 in the field synchronizing service module 202. For example, a first trigger 209a can be associated with a first type of the first data object 210a and each of its records 212, and a second trigger 209b can Tan, 0043; According to an embodiment, the second trigger 209b can be associated with a type of the second object 210b. In a manner described above corresponding to the first trigger 209a, the second trigger 209b can determine the synchronize relationship 222 between the first field 214a and the second field 214b based on the mapping table lookup, and then can update automatically the data in the first field 214a with updated data in the second field 214b.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver and Tan before him before the effective filing date of the claimed invention, to modify Thacker, Pack and Oliver to incorporate the ability to load different loads training data in response of a second event of Tan. Given the advantage of being to refine the model for improved accuracy one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 3-4, 7, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker, Pack, Oliver and Tan as applied to claim(s) 1, 8-19, 17-19 above, and further in view of Apacible. (U. S. Patent Publication 20080005736, referred to as Apacible)

Claim 3
Thacker, 0055, 0077; ‘As used herein, a " profile feed" or " user's profile feed" is a feed of feed items about a particular user. In one example, the feed items for a profile feed include posts and comments that other users make about or send to the particular user, and status updates made by the particular user.’ And ‘Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (e.g., in tenant data storage 22).’)
Thacker, Pack, Oliver and Tan do not disclose expressly loading a plurality of regression models that are associated with the current profile; selecting one or more of the regression models for the particular user and the user system in view of one or more of the input parameters; and apply the input parameters to the selected regression model to predict the relevant priming data that is predicted to be relevant to the particular user and the user system.
Apacible discloses loading a plurality of regression models that are associated with the current profile (Apacible, 0046; Classification as used herein also is inclusive of statistical regression that is utilized to develop models of ranking or priority.); selecting one or more of the regression models for the particular user and the user system in view of one or more of the input parameters (Apacible, 0112; At 1608, thereafter, when context information is received, the model is selected based on the Apacible, 0112; At 1612, the model is applied (or executed) to launch the associated application, and manage memory utilization, as described herein.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Thacker, Pack, Oliver and Tan do not disclose expressly updating, using one or more machine learning processes, the one or more selected regression models based on the current profile and relevant priming data.
Apacible discloses updating, using one or more machine learning processes, the one or more selected regression models based on the current profile and relevant priming data. (Apacible, 0105; At 1416, the predicted application and/or data are prefetched. At 1418, the model can be updated based on changes in activities or other 

Claim 7
Thacker does not disclose expressly social media reference information extracted by an agent implemented in conjunction with a social media application, wherein the social media reference information comprises information extracted from social media feeds of the social media application or from posts made in the social media application, wherein the social media reference information comprises one or more of: a social media handle or other tagging information that identifies the particular user; a topic of a post that includes the particular user; and social media handles or other tagging information from a post by the particular user that identify other people or groups.
Pack discloses social media reference information extracted by an agent implemented in conjunction with a social media application, wherein the social media Pack, 0033, 0041; ‘For example, information updates can be social media messages submitted by a user or can otherwise be generated in response to user actions or in response to events. Examples of social media messages include : posts, comments, indications of a user's personal preferences such as "likes" and "dislikes", updates to a user's status, uploaded files, and user-submitted hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet.’ And ‘As examples, a feed item can be a social media message, such as a user-generated post of text data, and a feed tracked update to a record or profile, such as a change to a field of the record. Feed tracked updates are described in greater detail below.’), wherein the social media reference information comprises one or more of: a social media handle or other tagging information that identifies the particular user; a topic of a post that includes the particular user; and social media handles or other tagging information from a post by the particular user that identify other people or groups. (Pack, 0041, 0044; ‘A record can also have a status, the update of which can be provided by an owner of the record or other users having suitable write access permissions to the record. The owner can be a single user, multiple users, or a group.’ And ‘A " group" is generally a collection of users. In some implementations, the group may be defined as users with a same or similar attribute, or by membership. In some implementations, a " group feed", also referred to herein as a " group news feed", includes one or more feed items about any user in the group.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker and Pack 
Thacker, Pack, Oliver and Tan do not disclose expressly relevant priming data provided from other complimentary applications associated with the user system, wherein the other complimentary applications comprise: partner applications that leverage an application platform that provides the CRM application.
Apacible discloses relevant priming data provided from other complimentary applications associated with the user system, wherein the other complimentary applications comprise: partner applications that leverage an application platform that provides the CRM application. (Apacible, 0047; As will be readily appreciated from the subject specification, the subject invention can employ classifiers that are explicitly trained (e.g. via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information).) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern 

Claim 12
Thacker discloses wherein the processor- executable instructions, when executed by the hardware-based processor system, are further configurable to cause: determining, based on the CRM information and the user goal information input parameters, a current profile that is personalized for the particular user and the user system. (Thacker, 0055, 0077; ‘As used herein, a " profile feed" or " user's profile feed" is a feed of feed items about a particular user. In one example, the feed items for a profile feed include posts and comments that other users make about or send to the particular user, and status updates made by the particular user.’ And ‘Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (e.g., in tenant data storage 22).’)
Thacker, Pack, Oliver and Tan do not disclose expressly loading a plurality of regression models that are associated with the current profile; selecting one or more of the regression models for the particular user and the user system in view of one or more of the input parameters; and applying the input parameters to the selected regression model to predict the relevant priming data that is predicted to be relevant to the particular user and the user system.
Apacible discloses loading a plurality of regression models that are associated with the current profile (Apacible, 0046; Classification as used herein also is inclusive Apacible, 0112; At 1608, thereafter, when context information is received, the model is selected based on the matched (or substantially matched) context information, as indicated at 1610.); and applying the input parameters to the selected regression model to predict the relevant priming data that is predicted to be relevant to the particular user and the user system. (Apacible, 0112; At 1612, the model is applied (or executed) to launch the associated application, and manage memory utilization, as described herein.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Thacker, Pack, Oliver and Tan do not disclose expressly wherein the processor- executable instructions, when executed by the hardware-based processor system, are further configurable to cause: updating, using one or more machine learning processes, 
Apacible discloses wherein the processor- executable instructions, when executed by the hardware-based processor system, are further configurable to cause: updating, using one or more machine learning processes, the one or more selected regression models based on the current profile and relevant priming data. (Apacible, 0105; At 1416, the predicted application and/or data are prefetched. At 1418, the model can be updated based on changes in activities or other information (e.g., context changes).) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Thacker does not disclose expressly wherein the input parameters further comprise: social media reference information extracted by an agent implemented in conjunction with a social media application, wherein the social media reference 
Pack discloses wherein the input parameters further comprise: social media reference information extracted by an agent implemented in conjunction with a social media application, wherein the social media reference information comprises information extracted from social media feeds of the social media application or from posts made in the social media application (Pack, 0033, 0041; ‘For example, information updates can be social media messages submitted by a user or can otherwise be generated in response to user actions or in response to events. Examples of social media messages include : posts, comments, indications of a user's personal preferences such as "likes" and "dislikes", updates to a user's status, uploaded files, and user-submitted hyperlinks to social network data or other network data such as various documents and/or web pages on the Internet.’ And ‘As examples, a feed item can be a social media message, such as a user-generated post of text data, and a feed tracked update to a record or profile, such as a change to a field of the record. Feed tracked updates are described in greater detail below.’), wherein the social media reference information comprises one or more of: a social media handle or other tagging information that identifies the particular user; a topic of a post that includes the particular user; and social media handles or other tagging information from a post by the particular Pack, 0041, 0044; ‘A record can also have a status, the update of which can be provided by an owner of the record or other users having suitable write access permissions to the record. The owner can be a single user, multiple users, or a group.’ And ‘A " group" is generally a collection of users. In some implementations, the group may be defined as users with a same or similar attribute, or by membership. In some implementations, a " group feed", also referred to herein as a " group news feed", includes one or more feed items about any user in the group.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker and Pack before him before the effective filing date of the claimed invention, to modify Thacker to incorporate the ability to filter data from social media for training purposes for specific outcomes of Pack. Given the advantage of having a model that has outcomes which are relevant, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker, Pack, Oliver and Tan do not disclose expressly relevant priming data provided from other complimentary applications associated with the user system, wherein the other complimentary applications comprise: partner applications that leverage an application platform that provides the CRM application.
Apacible discloses relevant priming data provided from other complimentary applications associated with the user system, wherein the other complimentary applications comprise: partner applications that leverage an application platform that provides the CRM application. (Apacible, 0047; As will be readily appreciated from the subject specification, the subject invention can employ classifiers that are explicitly trained (e.g. via a generic training data) as well as implicitly trained (e.g., via observing . 

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thacker, Pack, Oliver, Tan and Apacible as applied to claim(s) 1, 8-19, 17-19 above, and further in view of Oprescu and Skaaksrud. (U. S. Patent Publication 20120170552, referred to as Oprescu; U. S. Patent 8989053, referred to as Skaaksrud)

Claim 5
Thacker, Pack, Oliver and Tan do not disclose expressly wherein the input parameters further comprise: constraint information that describes constraints of the user system, wherein the constraint information comprises: available memory resources of the user system.
Apacible, 0041; In yet another implementation, the system 100 can enqueue data that allows the expected application to be moved to a faster cache memory when space becomes available in the faster memory.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker, Pack, Oliver, Tan and Apacible do not disclose expressly processing resources of the user system, number of applications currently running at the user system, amount of memory available per application of the user system, and information regarding network connectivity of the user system including currently available bandwidth and latency.
Oprescu discloses processing resources of the user system (Oprescu, 0068; It will be appreciated that some embodiments may be comprised of one or more generic or specialized processors ( or "processing devices") such as microprocessors, digital Oprescu, 0051; The factors reported by the UE can include, for example, an identifier (ID) of an eNodeB and access probability factors broadcast by the eNodeB, as well as factors that are specific to the UE, such as the number and QoS of EPS bearers used by the UE for all services and applications used by or running on the UE, including PTT services (illustrated) and non-PTT services.) , amount of memory available per application of the user system (Oprescu, 0055; In one illustrative example, one or more eNodeB can report the following parameters to the application server 138 in any suitable combination as directed by the application server or provisioned into the eNodeB to indicate LTE system resource utilization: a number of EPS bearer allocations; total reserved bandwidth; a total number of LTE connections; a number of ports available at gateways; an amount of memory available for buffering;….), and information regarding network connectivity of the user system including currently available bandwidth and latency. (Oprescu, 0020, 0006;’ The signaling provided, by the LTE system, to the application server indicates at least one of: a number of Evolved Packet System (EPS) bearer allocations: total reserved bandwidth;….’ And ‘Some of the main advantages with LTE are high throughput, low latency, plug and play, FDD (frequency-division duplexing) and TDD (time-division duplexing)….) It would have been obvious to one having ordinary 
Thacker, Pack, Oliver, Tan, Apacible and Oprescu do not disclose expressly intelligence information about the user system, wherein the intelligence information comprises: operating mode of the user system including an indication of being in airplane mode; status of the user system, information about current network connections of the user system including an indication of being in offline mode, information that describes one or more of: past locations of the user system at certain times, a current location of the user system, or planned future locations of the user system at certain times.
Skaaksrud discloses intelligence information about the user system, wherein the intelligence information comprises: operating mode of the user system including an indication of being in airplane mode (Skaaksrud, c24:5-38; Airborne Mode Program Module …. In this way, an ID node may be allowed to normally operate when onboard an aircraft, be disabled from operating at all in some circumstances, and be able to operate in an airplane mode that allows sensing and sensor data capture, but that may limit transmission of an RF output signal to avoid interference with the aircraft's onboard electronics.); status of the user system, information about current network connections of the user system including an indication of being in offline mode (Skaaksrud, c35:55-Skaaksrud, c208:3-15; In another embodiment, the shipment condition information may be environmental information about an environment anticipated to be proximate the first node at some time in the future. In more detail, ID node 120s may gather humidity information about the area and region surrounding the ID node 120a and store that information as shipment condition information in memory storage 315 as part of shared data 345. In another embodiment, the shipment condition information may comprise location information about the first node or updated system information (such as a common time setting dictated by the server so that all network devices are coordinated).) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan, Apacible, Oprescu and Skaaksrud before him before the effective filing date of the claimed invention, to modify 

Claim 6
Thacker discloses wherein the input parameters further comprise: user schedule information associated with the particular user of the user system, wherein the user schedule information comprises any information describing a past schedule event, a present schedule event or future schedule event of the particular user of the user system, and wherein the user schedule information is provided from one or more calendar applications associated with the particular user of the user system (Thacker, 0133; Thus, in one implementation, a feed tracked update can be created when a user requests the entity feed for record 425. In this implementation, the feed tracked update may be created (e.g., assembled), including re-created, each time the entity feed is to be displayed to any user. In one implementation, one or more event history tables can keep track of previous events so that the feed tracked update can be re-created.); and …. information obtained from records for objects maintained by the CRM system. (Thacker, 0033; The online social network, also referred to herein as a social networking system, may include data stored in one or more data objects, which may include customer relationship management ( CRM) data stored in an on-demand database service environment.)

Apacible discloses habits information that indicate one or more habits of the particular user of the user system, wherein each habit is a regular practice that has a consistent pattern during a specific time frame, and wherein the habits information includes one or more of (Apacible, 0122, 0046;  ‘As before, the component 108 can apply learning and reasoning to further improve on user habits and behaviors, as well as system behaviors.’ And ‘Other directed and undirected model classification approaches include, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed.’): information obtained from an application that indicates usage of that application by the particular user during the specific time frame. (Apacible, 0068;  To enhance the accuracy and reduce the volatility of the predictions, the launch history and a transition table can be maintained per time-of-day period where the time-of-day periods can be arranged hierarchically. For example, in a two-level hierarchy, one can maintain 6-hour time periods for weekdays and a "parent" time period for all five weekdays. The same can be done for weekends as well. When making predictions, the current and the parent time periods' top n launch predictions can be combined, probabilistically favoring the most specific time period.) It would have 
Thacker, Pack, Oliver, Tan, Apacible and Oprescu do not disclose expressly information obtained from a calendar application that indicates an event that the particular user is involved with during the specific time frame.
Skaaksrud discloses information obtained from a calendar application that indicates an event that the particular user is involved with during the specific time frame. (Skaaksrud, c117:3-19; The example of…’ In a more detailed embodiment of method 8400, the detected level wireless communication signal activity over a predetermined period of time may be based upon a number of detected signals broadcast by at least one wireless user access device and a strength of each of the detected signals broadcast by the at least one wireless user access device (e.g., an RSSI based strength of the detected signals).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan, Apacible, Oprescu and Skaaksrud before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver, Tan, Apacible and Oprescu to incorporate airplane mode 

Claim 14
Thacker, Pack, Oliver and Tan do not disclose expressly constraint information that describes constraints of the user system, wherein the constraint information comprises one or more of: available memory resources of the user system.
Apacible discloses constraint information that describes constraints of the user system, wherein the constraint information comprises one or more of: available memory resources of the user system. (Apacible, 0041; In yet another implementation, the system 100 can enqueue data that allows the expected application to be moved to a faster cache memory when space becomes available in the faster memory.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 

Oprescu discloses processing resources of the user system (Oprescu, 0068; It will be appreciated that some embodiments may be comprised of one or more generic or specialized processors (or "processing devices") such as microprocessors, digital signal processors, customized processors and field programmable gate arrays (FPGAs) and unique stored program instructions (including both software and firmware) that control the one or more processors to implement, in conjunction with certain non -processor circuits, some, most, or all of the functions of the method and apparatus for managing resource utilization in a LTE communication system described herein.), number of applications currently running at the user system (Oprescu, 0051; The factors reported by the UE can include, for example, an identifier (ID) of an eNodeB and access probability factors broadcast by the eNodeB, as well as factors that are specific to the UE, such as the number and QoS of EPS bearers used by the UE for all services and applications used by or running on the UE, including PTT services (illustrated) and non-PTT services.), amount of memory available per application of the user system (Oprescu, 0055; In one illustrative example, one or more eNodeB can report the Oprescu, 0020, 0006;’ The signaling provided, by the LTE system, to the application server indicates at least one of: a number of Evolved Packet System (EPS) bearer allocations: total reserved bandwidth;….’ And ‘Some of the main advantages with LTE are high throughput, low latency, plug and play, FDD (frequency-division duplexing) and TDD (time-division duplexing)….) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan, Apacible and Oprescu before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver, Tan and Apacible to incorporate hardware, processor workload, memory usage, network parameters of Oprescu. Given the advantage of being able to find the limiting factors processing cost at a given time one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker, Pack, Oliver, Tan, Apacible and Oprescu do not disclose expressly intelligence information about the user system, wherein the intelligence information comprises one or more of: operating mode of the user system including an indication of being in airplane mode; status of the user system, information about current network connections of the user system including an indication of being in offline mode, information that describes one or more of: past locations of the user system at certain 
Skaaksrud discloses intelligence information about the user system, wherein the intelligence information comprises one or more of: operating mode of the user system including an indication of being in airplane mode (Skaaksrud, c24:5-38; Airborne Mode Program Module …. In this way, an ID node may be allowed to normally operate when onboard an aircraft, be disabled from operating at all in some circumstances, and be able to operate in an airplane mode that allows sensing and sensor data capture, but that may limit transmission of an RF output signal to avoid interference with the aircraft's onboard electronics.); status of the user system, information about current network connections of the user system including an indication of being in offline mode (Skaaksrud, c35:55-c36:3; c169:33-47; ‘The exemplary server control and management code 525 may include an information update manager module that provides information related to operations of the wireless node network and status of nodes.’ And ‘Those skilled in the art will appreciate that arming the master nodes in a wireless node network may have advantages when consolidating and managing communications with the server in the network, but that deploying an ID node at a lower level that can communicate with the server directly (i.e., without using a master node as an intermediary network device or node in communications with the server) may also allow for situations where a master node may be temporarily offline, out of communication range to the ID node, or when the relevant node information may be more efficiently sent to the server directly.), information that describes one or more of: past locations of the user system at certain times, a current location of the user system, Skaaksrud, c208:3-15; In another embodiment, the shipment condition information may be environmental information about an environment anticipated to be proximate the first node at some time in the future. In more detail, ID node 120s may gather humidity information about the area and region surrounding the ID node 120a and store that information as shipment condition information in memory storage 315 as part of shared data 345. In another embodiment, the shipment condition information may comprise location information about the first node or updated system information (such as a common time setting dictated by the server so that all network devices are coordinated).) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan, Apacible, Oprescu and Skaaksrud before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver, Tan, Apacible and Oprescu to incorporate airplane mode functionality with locations of past, present and future of Skaaksrud. Given the advantage of limited access to information without a direct connection within a network one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Thacker discloses wherein the input parameters further comprise: user schedule information associated with the particular user of the user system, wherein the user schedule information comprises any information describing a past schedule event, a present schedule event or future schedule event of the particular user of the user system, and wherein the user schedule information is provided from one or more Thacker, 0133; Thus, in one implementation, a feed tracked update can be created when a user requests the entity feed for record 425. In this implementation, the feed tracked update may be created (e.g., assembled), including re-created, each time the entity feed is to be displayed to any user. In one implementation, one or more event history tables can keep track of previous events so that the feed tracked update can be re-created.); and….information obtained from records for objects maintained by the CRM system. (Thacker, 0033; The online social network, also referred to herein as a social networking system, may include data stored in one or more data objects, which may include customer relationship management ( CRM) data stored in an on-demand database service environment.)
Thacker, Pack, Oliver and Tan do not disclose expressly habits information that indicate one or more habits of the particular user of the user system, wherein each habit is a regular practice that has a consistent pattern during a specific time frame, and wherein the habits information includes one or more of: information obtained from an application that indicates usage of that application by the particular user during the specific time frame.
Apacible discloses habits information that indicate one or more habits of the particular user of the user system, wherein each habit is a regular practice that has a consistent pattern during a specific time frame, and wherein the habits information includes one or more of (Apacible, 0122, 0046;  ‘As before, the component 108 can apply learning and reasoning to further improve on user habits and behaviors, as well as system behaviors.’ And ‘Other directed and undirected model classification Apacible, 0068;  To enhance the accuracy and reduce the volatility of the predictions, the launch history and a transition table can be maintained per time-of-day period where the time-of-day periods can be arranged hierarchically. For example, in a two-level hierarchy, one can maintain 6-hour time periods for weekdays and a "parent" time period for all five weekdays. The same can be done for weekends as well. When making predictions, the current and the parent time periods' top n launch predictions can be combined, probabilistically favoring the most specific time period.) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan and Apacible before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver and Tan to incorporate having a choice of models to select from, updating the model(s), some models being regression models, knowing memory limitations, pattern detection per time segment of Apacible. Given the advantage of taking advantage of one model over for refined results, being able to train the model for refinement and accuracy, not exceeding memory limitations for faster output and pattern detection if present to be able to forecast one having ordinary skill in the art would have been motivated to make this obvious modification. 
Thacker, Pack, Oliver, Tan, Apacible and Oprescu do not disclose expressly information obtained from a calendar application that indicates an event that the particular user is involved with during the specific time frame.
Skaaksrud, c117:3-19; The example of…’ In a more detailed embodiment of method 8400, the detected level wireless communication signal activity over a predetermined period of time may be based upon a number of detected signals broadcast by at least one wireless user access device and a strength of each of the detected signals broadcast by the at least one wireless user access device (e.g., an RSSI based strength of the detected signals).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Thacker, Pack, Oliver, Tan, Apacible, Oprescu and Skaaksrud before him before the effective filing date of the claimed invention, to modify Thacker, Pack, Oliver, Tan, Apacible and Oprescu to incorporate airplane mode functionality with locations of past, present and future of Skaaksrud. Given the advantage of limited access to information without a direct connection within a network one having ordinary skill in the art would have been motivated to make this obvious modification. 

Response to Arguments
3.	Applicant’s arguments filed on January 31, 2022 for claims 1, 3-10, 12-19 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Pack essentially relates to synchronizing events that occur at a browser application of one device at a mobile application of another device. While the Pack reference describes the concept of priming a general sense, Applicants submit that there is no teaching or suggestion in Pack of applying intelligence or prediction to determine which 

Examiner’s answer:
Intelligence is only mentioned in claims 5 and 14 and not the independent claims as applicant argues. Applicant argues that Pack does not use intelligence or predict data which is primed. Per the specification, ‘prime’ means, ‘On the other hand, another way to help speed up access to data is to prime it….This way, if the user attempts to access any of the records that were primed (prefetched) then access is fast.’ 0005 Pack primes data by putting it into cache which maps to ‘prefetched.’ 
Additionally, the applicant argues. ‘“ranking, based on the CRM information and the user goal information, the relevant priming data according to an order of priority that indicates relative importance to the user,” as recited in amended claim 1. Applicants submit that the other cited reference fail to cure these deficiencies of Thacker and Pack.’ It should be noted that the reference ‘Oliver’ is used for this portion and the argument is moot. 

5.	Applicant’s argument:
Applicants submit that the collective teachings of the cited references fail to teach or suggest, for example, “ranking, based on the CRM information and the user goal information, the relevant priming data,” as recited in amended claim 1.

While the Oliver reference describes the concept of hierarchal ranking a general sense, Applicants submit that there is no teaching or suggestion in Oliver that relevant priming 

Examiner’s answer:
‘Ranking’ has no unusual meaning within the application other than general known definition. Ranking infers a priority that is used as a measure. ‘CRM information’ is merely information/data. This is supported by examples such as ‘information such as customer, product, sale price, date, etc.’ The examiner views these categories of data maps to data which refers to a user personal profile [0038] or business related data as disclosed in [0039]. Data that has been ‘primed’ is merely data that is in cache. 

6.	Claims 1, 3-10, 12-19 are rejected.
	
Conclusion – Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121